                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


HORIZON NAVIGATION LTD.                                                        CIVIL ACTION

VERSUS                                                                         NO. 18-4497

PROGRESSIVE BARGE LINE, INC. ET AL                                             SECTION “L” (3)

                                      ORDER & REASONS

       Before the Court is a motion to dismiss filed by Third-Party Defendant Ausca Shipping

Limited (“Ausca”). R. Doc. 34. Defendant and Third-Party Plaintiff Progressive Barge Line Inc.

(“Progressive”) opposes the motion. R. Doc. 43. Ausca has filed a reply, R. Doc. 50, to which

Progressive has filed a surreply, R. Doc. 54. The Court heard oral argument on the motion on

December 19, 2018. R. Doc. 51. Having considered the parties’ arguments and reviewed the

applicable law, the Court is ready to rule.

  I.   BACKGROUND

       This case arises out of an oil spill in the Mississippi River that occurred during the refueling

of the M/V VITAHORIZON, for which the vessel’s owner, Plaintiff Horizon Navigation Ltd.

(“Horizon”), seeks to recover “fines, penalties, response costs and/or damages exceeding $1.1

million” from Defendant Progressive. R. Doc. 1 at ¶ 14. According to Horizon’s complaint,

Progressive overfilled the M/V VITAHORIZON’s fuel tanks after allegedly failing to inform those

aboard the vessel that the amount of the original fuel order had been increased from 1600 metric

tons to 1650 metric tons. Id. at ¶¶ 6–12.
         Prior to the spill, Ausca entered into a time charter with Horizon for the M/V

VITAHORIZON. R. Doc. 28 at ¶ 11. 1 According to Progressive’s third-party complaint, the time

charter “obligates Charterer, Ausca, to provide and pay for all fuel (also known as bunkers) for the

M/V VITAHORIZON.” Id. at ¶ 12. Pursuant to this obligation, Progressive alleges, “Ausca

contracted with [non-party Glander International Bunkering (Norway) AS (“Glander”)] . . . to

arrange for purchase of, and delivery to, M/V VITAHORIZON a quantity of bunkers.” Id. at ¶ 15.

In turn, Glander, allegedly acting as Ausca’s agent, contracted with non-party Chevron Marine

Products LLC (“Chevron”) to purchase fuel for the VITAHORIZON. Id. at ¶ 17. On August 30,

2017, Chevron contracted with Progressive to deliver fuel to the M/V VITAHORIZON. R. Doc.

1 at ¶ 6. The next day, Chevron instructed Progressive to increase the amount of fuel to be delivered

to the VITAHORIZON from 1,600 metric tons to 1,650 metric tons. Id. at ¶ 7.

         Horizon alleges that, “[d]espite the increased order amount, on or about September 2, 2017,

Progressive informed the VITAHORIZON that it would be delivering 1,600 metric tons of [heavy

fuel oil (“HFO”)] to the ship. Progressive never informed the VITAHORIZON that the amount of

HFO ordered for delivery had been increased to 1,650 metric tons, or that it would pump more

than 1,600 metric tons to the VITAHORIZON.” Id. at ¶ 8. As a result, on September 3, 2017,

“Progressive’s crew overfilled the VITAHORIZON’s bunker tanks causing HFO to spill onto the

ship’s deck, down her side, onto one or more of Progressive’s vessels and into the Mississippi

River.” Id. at ¶ 12.




    1
      The time charter is routine practice in the marine transport industry. Sagaan Developments & Trading Ltd. v.
Quail Cruises Ship Mgmt., No. 11–23873, 2013 WL 2250793, at *5 (S.D. Fla. May 22, 2013) (unpublished). “The
general scheme of a time charter is that the owner turns over a fully equipped ship to the charterer and operates the
ship for the charterer’s benefit, being compensated by monthly hire.” Marcial Ucin, S.A. v. SS Galicia, 723 F.2d 994,
998 (1st Cir. 1983). Typically, “the owners pay the crew wages and supply their food, pay for engine room stores,
keep the vessel repaired and pay for insurance[;] almost everything else falls upon the charterer.” Id. (internal quotation
marks omitted).

                                                            2
           On May 1, 2018, Horizon filed suit against Progressive for “damages, expenses, costs and

all other losses resulting from the incident,” alleging the damage was caused by Progressive’s

negligence and its vessels’ unseaworthiness. Id. at ¶ 15. 2 On August 30, 2018, Progressive filed a

counterclaim against Horizon. R. Doc. 21. On September 21, 2018, Progressive filed a third-party

complaint against Ausca and tendered to Ausca Horizon’s complaint against Progressive, pursuant

to Federal Rule of Civil Procedure 14(c). R. Doc. 28 at ¶ 1. Progressive alleges Ausca, as the

charterer, had the legal duty and contractual obligation to purchase fuel for the vessel, provide

orders and directions to the M/V VITAHORIZON’s captain, and to advise Horizon of the number

of bunkers to be delivered. Id. at ¶¶ 23–24. Progressive contends the damages sustained by both

Progressive and Horizon were caused by Ausca’s fault, negligence, want of due care, and breach

of contractual obligations. Id. at ¶¶ 25–26.

 II.       PENDING MOTION

           In its motion, Ausca seeks dismissal or a stay of Progressive’s claims against it, including

both Progressive’s direct claims and Progressive’s Rule 14(c) tender of Horizon’s compliant. First,

Ausca argues Progressive’s direct claims sound in negligence; thus, Ausca contends, because

Progressive’s complaint does not allege Ausca owed any duties to Progressive, Progressive has

failed to state a claim for negligence upon which relief may be granted. R. Doc. 34-1 at 2, 10.

Second, with respect to Progressive’s Rule 14(c) tendering of Horizon’s complaint to Ausca and

its claim seeking contribution, Ausca contends this claim turns on whether Ausca may be held

directly liable to Horizon for its claimed losses. Id. at 2, 7–9. According to Ausca, its time charter

with Horizon for the M/V VITAHORIZON contains an arbitration clause, calling for any disputes



       2
      Horizon submits it has “maritime liens against the MN JUSTICE and the barge PBL 3001, her engines, boilers,
tackle, apparel, furniture, etc., in rem, for the sum of about $ 1.1 million, plus interest from the date of the incident,
costs and attorneys’ fees, representing Horizon’s losses due to the aforesaid incident.” R. Doc. 1 at ¶ 16.

                                                            3
between Horizon and Ausca to be resolved through binding arbitration in London pursuant to

English law. Thus, according to Ausca, because Progressive’s tender and contribution claims

would require Ausca to directly or derivatively defend itself against Horizon, any such claims must

be submitted to arbitration. Id. at 8. As a result, Ausca contends the Rule 14 tender should be

dismissed or stayed pending the outcome of arbitration between Ausca and Horizon. Id. Relevant

to the instant motion, aside from Progressive’s Rule 14(c) tender of Horizon’s complaint to Ausca,

at this juncture, Horizon has not brought any claims against Ausca, nor has Horizon entered into

arbitration proceedings with Ausca.

        In opposition, Progressive contends that, as there currently is not arbitration pending

between those entities and it does not appear either party intends to engage in arbitration, granting

a stay pending arbitration between Horizon and Ausca would serve only to prevent any recovery

from Ausca in this case and “is nothing more than an attempted ‘end run’ around Progressive’s

Rule 14(c) rights.” R. Doc. 43 at 3, 9–12. With respect to its direct claims against Ausca,

Progressive points out that, “[u]nder general maritime law, . . . ‘[w]hether a defendant owes a

plaintiff a legal duty is a question of law.’” R. Doc. 54 at 4 (quoting Canal Barge Co., Inc. v. Torco

Oil Co., 220 F.3d 370, 376 (5th Cir. 2000)). Thus, according to Progressive, because “an allegation

that is simply couched as a legal conclusion (such as ‘Ausca owed Progressive a duty under general

maritime law’) is not considered to be true for purposes of determining whether a claim for relief

has been properly stated, . . . . it has pled sufficient facts to not only state a claim for relief against

Ausca that is plausible on its face, but also to place Ausca on fair notice of the claims that it is

directly liable to Horizon and to Progressive.” Id. at 4–5.




                                                    4
III.    LAW & ANALYSIS

        In its motion, Ausca moves to stay or dismiss Progressive’s direct claims for failure to state

a claim. Ausca also seeks dismissal of Progressive’s Rule 14(c) tender of Horizon’s complaint or

a stay of those claims pending arbitration between Ausca and Horizon. The Court considers each

issue in turn.

        A. Horizon’s Direct Claims Against Ausca

        Ausca argues that, to the extent Progressive brings direct claims against it, Progressive has

failed to allege facts that, if true, demonstrate Ausca owed Progressive a duty of care related to the

refueling of the M/V VITAHORIZON. Progressive disagrees, arguing it was not required to state

in its complaint specifically that “Ausca owed Progressive a duty under general maritime law”;

rather, Progressive contends its complaint states a claim for relief against Ausca, as the complaint

“place[s] Ausca on fair notice of the claims that it is directly liable to Horizon and to Progressive.”

R. Doc. 54 at 4–5.

        “[N]egligence is an actionable wrong under general maritime law,” and the elements of

that tort are “essentially the same as land-based negligence under the common law.” Withhart v.

Otto Candies, L.L.C., 431 F.3d 840, 842 (5th Cir. 2005). Thus, to state a claim for negligence

under maritime law, a “plaintiff must ‘demonstrate that there was a duty owed by the defendant to

the plaintiff, breach of that duty, injury sustained by [the] plaintiff, and a causal connection

between the defendant’s conduct and the plaintiff’s injury.’” Canal Barge Co. v. Torco Oil Co.,

220 F.3d 370, 376 (5th Cir. 2000) (quoting In re Cooper/T. Smith, 929 F.2d 1073, 1077 (5th Cir.

1991)). “Under maritime law, a plaintiff is owed a duty of ordinary care under the circumstances.”

In re Great Lakes Dredge & Dock Co. LLC, 624 F.3d 201, 211 (5th Cir. 2010). “Determination of




                                                  5
the tortfeasor’s duty is a question of law . . . .” Id. (quoting Miss. Dep’t of Transp. v. Signal Int’l

LLC (In re Signal Int’l LLC), 579 F.3d 478, 490 (5th Cir. 2009)).

        The determination of the existence and scope of a duty “involves a number of factors,

including most notably the foreseeability of the harm suffered by the complaining party.” Consol.

Aluminum Corp. v. C.F. Bean Corp., 833 F.2d 65, 67 (5th Cir. 1987). A duty “may be owed only

with respect to the interest that is foreseeably jeopardized by the negligent conduct.” Id. “To be

foreseeable, the harm alleged must bear some proximate relationship with the negligent conduct

such that it can reasonably be said to be within the ‘scope of the risk’ created by that conduct.” In

re Great Lakes Dredge & Dock Co. LLC, 624 F.3d at 211 (quoting Consol. Aluminum, 833 F.2d

at 67). Thus, if the injuries allegedly suffered by Progressive as a result of Ausca’s negligent failure

to inform Horizon or the VITAHORIZON of the increased fuel order were not foreseeable—

namely, that the VITAHORIZON’s bunker tanks would overfill, causing oil to spill onto one or

more of Progressive’s vessels and into the Mississippi River—then Ausca owed no duty to

Progressive and is not liable to Progressive as a matter of law. See id. at 68; Republic of France v.

United States, 290 F.2d 395, 401 (5th Cir. 1961) (a defendant must have “‘knowledge of a danger,

not merely possible, but probable” (quoting Dalehite v. United States, 346 U.S. 15, 42 (1953))).

        In the context of maritime torts, a harm can be considered a foreseeable consequence of an

act or omission “if harm of a general sort to persons of a general class might have been anticipated

by a reasonably thoughtful person, as a probable result of the act or omission, considering the

interplay of natural forces and likely human intervention.” Id. The “determination of duty [must

be made] by reference to the general sorts of harms that are reasonably foreseeable consequences

of the scope of danger risked by the negligence involved.” In re Signal Int’l LLC, 579 F.3d at 493.




                                                   6
       The Fifth Circuit has on several occasions examined foreseeability of harm in the context

of maritime torts. In Consolidated Aluminum Corporation v. C.F. Bean Corporation, for example,

after the defendant’s dredge negligently ruptured a natural gas pipeline, the plaintiff, a business

that relies on the supply of natural gas, sued to recover for physical damage caused to its

manufacturing facilities and attendant economic loss due to the disruption of its natural gas supply.

833 F.2d at 66. The Fifth Circuit refused to impose liability, noting it was “not persuaded [the

defendant] could have anticipated that its failure to follow safe dredging practices would likely

result in physical damage to the equipment and work-in-progress at [the plaintiff’s] aluminum

reduction plant several miles away.” Id. at 68. The court explained:

       The harm was not of a general sort expected to follow from the failure to dredge
       carefully in proximity to a gas pipeline. Injury to property and persons from the
       escaping gas, or from a fire which might have ensued, would be examples of
       consequences that would be foreseeable. . . . But the damage arising from the loss
       of natural gas supply, in turn causing the shut down of electric turbines, in turn
       causing a loss of electric power vital to the aluminum reduction process, with the
       ultimate result being substantial damage to equipment and product-in-process, goes
       beyond the pale of general harm which reasonably might have been anticipated by
       negligent dredgers.

Id. Thus, because the damages the plaintiff sustained were not reasonably foreseeable, the

defendant owed the plaintiff no duty, and thus, the Fifth Circuit held the defendant was entitled to

judgment as a matter of law. Id. at 67.

       Contrastingly, in In re Signal International LLC, after negligently-moored barges broke

free and allided with a bridge during Hurricane Katrina, the Fifth Circuit found “the risk of allision

with a fixed structure located within the reach of the anticipated storm surge was foreseeable if the

barges broke free due to negligent mooring,” and that “those possessing fixed or other property

within the path of the anticipated surge” were in “the general class of persons for which the harm

of allision was foreseeable.” 579 F.3d at 492. In Signal, the court distinguished its holding from



                                                  7
the holding reached in Consolidated Aluminum, noting that the harm in that case “did not arise

from the risk of danger created by negligence and instead involved [an] improbable interplay of

natural and human forces . . . and the party at fault was able to identify events that would not have

been foreseen by a reasonable person.” Id. at 495 n.19.

       Similarly, in Thomas v. Chevron U.S.A., Inc., 832 F.3d 586, 592 (5th Cir. 2016), the

plaintiff, the captain of a supply vessel supporting Chevron’s platform operations off the Nigerian

coast, alleged he was attacked and kidnapped by pirates after the defendant, Chevron, negligently

broadcast the vessel’s “route information and locations over easily-accessible VHF radios,”

despite knowing “about of the real risk of piracy in the region and of the specific threats received

by the [vessel].” Id. at 588–89, 592. Vacating the district court’s grant of summary judgment in

favor of Chevron, the Fifth Circuit explained, “These allegations are sufficient to suggest that the

harm suffered by Thomas was reasonably foreseeable to Chevron and that Chevron consequently

owed him a duty not to subject him to the conditions he encountered on his October 22, 2013

voyage.” Id. at 592–93.

       In this case, assuming the allegations in Progressive’s third-party complaint against Ausca

are true, which the Court must at this stage in the litigation, Ausca was responsible for paying for

and providing all fuel for the M/V VITAHORIZON. R. Doc. 28 at ¶¶ 11, 12. Attendant to that

responsibility, Progressive claims Ausca was responsible for communicating the amount of fuel to

be delivered to the vessel. Id. Ausca, through its agents, hired Progressive to refuel the vessel, but

negligently ordered more fuel than the vessel could hold. Id. at ¶¶ 6, 15, 17. Despite knowing that

the amount of fuel ordered exceeded the vessel’s capacity, Ausca did not inform Horizon, the M/V

VITAHORIZON, or those aboard the vessel of the increased fuel order. Id. at ¶¶ 19–22, 26(1)–(7).

The logical outcome of attempting to refuel a vessel with more fuel than the vessel can carry is that



                                                  8
the fuel will overflow, damaging both the vessel being refueled as well as the bunker barge refueling

it and the waters in which the vessel sits. As the Fifth Circuit concluded in Signal, the harm in this

case arises “from the risk of danger created by negligence,” unlike Consilidated Aluminum, which

“involved [an] improbable interplay of natural and human forces.” 579 F.3d at 495 n.19. Thus, the

Court concludes Progressives’ allegations are sufficient to suggest the harm suffered by Progressive

was reasonably foreseeable to Ausca and that Ausca consequently owed Progressive a duty not to

subject it to the damages it sustained as a result of the September 3, 2017 oil spill. Accordingly, the

Court will deny Ausca’s motion to dismiss Progressive’s direct claims against it.

       B. Progressive’s Rule 14(c) Tender of Horizon’s Complaint to Ausca

       Having concluded Progressive’s third-party complaint states a direct maritime claim for

negligence against Ausca, the Court now considers whether to stay Progressive’s Rule 14(c) tender

of Horizon’s complaint to Ausca in light of the arbitration agreement contained in the time charter

between Ausca and Horizon, notwithstanding the fact that Ausca and Horizon are not in arbitration

and apparently do not intend to submit to such proceedings.

       “One of the prominent aspects of admiralty procedure has been liberal third-party practice.”

6 CHARLES ALAN WRIGHT, ET AL., FEDERAL PRACTICE & PROCEDURE § 1465 (3d ed.). This feature

of admiralty law originally derived from “the inherent power of a court, having jurisdiction of a

cause, to bring into the suit other parties whose presence would enable the court to do substantial

justice in regard to the entire matter.” EDWARD GRENVILLE BENEDICT, THE AMERICAN ADMIRALTY

ITS JURISDICTION AND PRACTICE WITH PRACTICAL FORMS AND DIRECTIONS 277              (1910). This policy

acknowledges that, although a defendant could file a separate suit against a potentially liable third-

party, to allow two suits based on the same incident to proceed separately is judicially inefficient.

       [E]ven if the remedy against the other vessel, or her owners, for contribution, were
       still available, and the same witnesses were still procurable, the liability to

                                                  9
       perversions of the truth in any subsequent suit after the decision of the court had once
       been made known upon the facts of the case, would be so great, considering the
       witnesses in such cases; the difficulties of the trial would be so greatly increased
       through the varying testimony; and contrary judgments as to the same collision would
       sometimes be so unavoidable, that the result of the practice of admitting successive
       independent suits concerning the same collision could hardly fail to discredit the
       administration of justice. … [Consequently,] even if an independent suit for
       contribution after payment would lie, still the court ought for the above reasons to
       encourage, if not absolutely require, any such relief to be sought so as to be heard
       and decided with the original cause.

The Hudson, 15 F. 162, 169–170 (S.D.N.Y. 1883).

       In 1989, the U.S. Supreme Court adopted Admiralty Rule 59 to govern the procedure used

for impleading third parties in admiralty actions. See In re New York & P.R. Steamship Co., 155 U.S.

523, 528 (1895). “This rule provided for procedure through which, in a suit against one vessel for

damage by collision, process might be issued in the same suit against any other vessel charged with

contributing to the same collision, or any other party, and for proceedings thereon.” Id. Admiralty

Rule 59 was later re-designated as Admiralty Rule 56.

       “An important feature of Admiralty Rule 56 was that it allowed impleader not only of a

person who might be liable to the defendant . . . but also of any person who might be liable to the

plaintiff. The importance of this provision was that the defendant was entitled to insist that the

plaintiff proceed to judgment against the third-party defendant.” Montauk Oil Transportation

Corporation v. Steamship Mutual Underwriting Association (Bermuda) Ltd., 859 F. Supp. 669, 675

(S.D.N.Y. 1994) (citing Fed. R. Civ. P. 14 & 1996 committee notes). Federal Rule of Civil Procedure

14 was modeled on Admiralty Rule 56. The Rule provides that, after a defendant tenders the

complaint to a third-party, the action “shall proceed as if the plaintiff had commenced it against the

third-party defendant as well as the third-party plaintiff.” Fed. R. Civ. P. 14. At base, the Rule was

adopted to protect defendants’ interests as well as to promote judicial economy.




                                                 10
         The FAA also safeguards litigants’ rights. Pursuant to the FAA, any party “aggrieved by the

. . . failure or refusal of another to arbitrate under a written agreement for arbitration may petition

any United States district court . . . for an order directing that such arbitration proceed.” 9 U.S.C. §

4. The Act provides that a “written provision in any . . . contract evidencing a transaction involving

commerce to settle by arbitration a controversy thereafter arising out of such contract or transaction,

shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for

the revocation of any contract.” 9 U.S.C. § 2. “If any suit or proceeding be brought in any of the

courts of the United States upon any issue referable to arbitration . . . the court . . . shall on application

of one of the parties stay the trial of the action until such arbitration has been had . . . .” 9 U.S.C. §

3.

         In this case, Ausca’s contract with Horizon provides in pertinent part:

         This Contract shall be governed by and construed in accordance with English law
         and any dispute arising out of or in connection with this Contract shall be referred to
         arbitration in London in accordance with the Arbitration Act 1996 or any statutory
         modification or re-enactment thereof save to the extent necessary to give effect to the
         provisions of this Clause.

R. Doc. 111-2 at 10. 3 There is no dispute as to whether this is a valid and enforceable arbitration

clause. Thus, the issue before the Court is whether, pursuant to the FAA, the arbitration agreement

between Horizon and Ausca requires the Court to stay Progressive’s Rule 14(c) tender pending

arbitration, despite the fact that there is no arbitration pending between Horizon and Ausca, and no

such action is forthcoming.




     3
      Chapter 2 of the FAA explains that the Act is applicable to foreign and international arbitration clauses,
and Chapter 1 of the Act has residual applicability as well. See 9 U.S.C. § 208 (“Chapter 1 applies to actions
and proceedings brought under this chapter to the extent that chapter is not in conflict with this chapter or the
Convention as ratified by the United States.”) Thus, the provisions of 9 U.S.C. § 3 apply with equal force to
foreign and international arbitrations, such as the arbitration agreement contained in Ausca and Horizon’s
time charter.
                                                       11
       The U.S. Court of Appeals for the Fifth Circuit confronted a similar issue in Texaco

Exploration & Production Co. v. AmClyde Engineered Productss Co., 243 F.3d 906, 908 (5th Cir.

2001). There, the Fifth Circuit considered whether to carve out an exception to the FAA, where, in

admiralty cases, its enforcement would deny a party the ability to implead a third-party defendant

pursuant to Federal Rule of Civil Procedure 14(c). In Texaco, following an accident at Texaco’s

production facility, Texaco sued several entities allegedly at fault for the accident, including

AmClyde. Id. Texaco, having a mandatory arbitration clause in its contract with McDermott, did

not file a complaint against that entity. Id. “Texaco attempted to avail itself of this alternative

dispute resolution provision [with McDermott], but was frustrated when AmClyde tendered

McDermott as a third-party defendant under Federal Rule of Civil Procedure 14(c).” Id. Noting

that the FAA’s purpose “is to enforce private arbitration agreements ‘even if the result is piecemeal

litigation,’” the Fifth Circuit reversed the district court’s decision not to enforce the arbitration

agreement between Texaco and McDermott and remanded the case to the district court for the

issuance of an order staying the litigation pending the outcome of the contractually mandated

arbitration. Id. at 912. Ultimately, the Fifth Circuit concluded that the policy of liberal joinder in

maritime cases embodied in Rule 14(c) does not supersede the statutory right to enforce contractual

arbitration guaranteed by the FAA. Id. at 910.

       Progressive argues Texaco is materially different from the case at bar, and thus contends it

is not binding on the Court. Specifically, Progressive points out that in this case, unlike the parties

in Texaco, there is no arbitration pending and it does not appear such proceedings will ever come

about. Notably, in its analysis in Texaco, the Fifth Circuit stated, “A conflict arises only if Rule

14(c) is held to thwart enforcement of the arbitration agreement pursuant to the district court’s

order.” Id. at 910. Given that apparently Horizon does not intend to arbitrate its potential claims



                                                  12
with Ausca, Progressive submits that denying the stay in favor of Progressive’s Rule 14(c) tender

thus would not thwart Horizon and Ausca’s arbitration agreement; to the contrary, Progressive

argues staying the claims pending an arbitration that will likely never come to pass thwarts

Progressive’s Rule 14(c) rights.

       Despite the procedural differences in the case at bar and the litigants in Texaco, the Fifth

Circuit’s holding was clear: “the policy of liberal joinder in maritime cases embodied in Rule 14(c)

does not supersede the statutory right to enforce contractual arbitration guaranteed by the [Federal

Arbitration Act].” Texaco Explor. & Prod. Co. v. AmClyde Engineered Prods. Co., 243 F.3d 906,

908 (5th Cir. 2001). This holding is binding on this Court, notwithstanding the fact that no

arbitration is currently pending. “Section 3 [of the FFA] empowers a district court only to stay an

action, leaving to the claimant the choice of arbitrating the claims or abandoning them.” LaPrade

v. Kidder Peabody & Co., Inc., 146 F.3d 899, 903 (D.C. Cir. 1998). Thus, as the Fifth Circuit has

explained, “so long as a written agreement to arbitrate exists there is no specific requirement that

arbitration actually be pending before a stay of litigation can be granted.” Midwest Mech.

Contractors, Inc. v. Commonwealth Constr. Co., 801 F.2d 748, 753 (5th Cir. 1986). “In other

words, once a stay is granted under Section 3, litigation of the dispute may end there if the claimant

chooses not to pursue its claims in arbitration. Because a stay under Section 3 need not result in

arbitration . . . , there is little reason to require that an arbitration be commenced by a defendant

against itself before a stay can be ordered.” Sims v. Montell Chrysler, Inc., 317 F. Supp. 2d 838,

841 (N.D. Ill. 2004). In fact, the U.S. Supreme Court has affirmed a stay of litigation in which no

affirmative demand for arbitration had been made, no motion to compel arbitration had been

sought, and there were, at that point in the litigation, apparently no ongoing arbitration




                                                 13
proceedings. See Shanferoke Coal & Supply Corp. v. Westchester Service Corp., 293 U.S. 449,

453–54 (1935).

         Although such a holding will potentially result in piecemeal litigation, the FAA’s purpose

is to enforce private arbitration agreements “even if the result is ‘piecemeal litigation,’ at least

absent a countervailing policy manifested in another federal statute.” Dean Witter Reynolds Inc. v.

Byrd, 470 U.S. 213, 219–20 (1985). As the Fifth Circuit noted in Texaco, Rule 14(c) may not be

used to override the FAA’s strong policy favoring arbitration. See Texaco, 243 F.3d at 910.

Moreover, even if Horizon never brings claims against Ausca, Progressive’s interests will be

protected, as apportionment of liability exists whether or not Ausca is impleaded under Rule 14(c).

See id. Finally, “[t]he fact that [a] defendant has successfully impleaded a third party does not

guarantee that the third-party claim will be adjudicated in conjunction with the main claim.”

WRIGHT, ET AL., FEDERAL PRACTICE & PROCEDURE 533 §1460 (2010). Thus, guided by the Fifth

Circuit’s holding in Texaco, the Court will stay Horizon’s claims against Ausca pending the

outcome of the arbitration, if any, between them. 4 See Texaco, 243 F.3d at 910 (“If arbitration goes

forward between Texaco and McDermott, it need not hold up or interfere with the admiralty

litigation between Texaco and the other defendants.” (emphasis added)); Midwest Mech.

Contractors, Inc., 801 F.2d at 753 (explaining that courts must grant a stay in light of a valid

arbitration agreement regardless of the arbitration’s status).




     4
       In the alternative, Progressive requests that, should the Court grant Ausca’s motion to stay, the Court also enter
an order compelling arbitration between Horizon and Ausca. R. Doc. 43 at 3. The Court finds it has no authority to do
so. Progressive further suggests the Court “enter an order declaring that the arbitration proceeding between Horizon
and Ausca will have no bearing on this Court’s determination of Progressive’s liability” in the event the Court orders
Horizon and Ausca to arbitrate. Id. The Court finds such a request premature and will deny it without prejudice.

                                                          14
IV.    CONCLUSION

       Accordingly;

       IT IS ORDERED that Third-Party Defendant Ausca Shipping Limited’s motion to

dismiss Progressive Barge Line Inc.’s Complaint against it is GRANTED IN PART AND

DENIED IN PART. R. Doc. 34. To the extent Ausca seeks dismissal of Progressive’s direct

claims against it, the motion is DENIED. To the extent Ausca seeks to dismiss the complaint

tendered by Progressive pursuant to Rule 14(c), the motion is DENIED; however, the claims

against Ausca brought against it by Horizon via Progressive’s Rule 14(c) tender are hereby

STAYED pending the outcome of contractually mandated arbitration. In other words, Horizon’s

claims against Progressive and Progressive’s claims against Ausca and Horizon remain, while

Horizon’s claims against Ausca pursuant to Progressive’s Rule 14(c) tender are stayed pending the

outcome of arbitration, if any.



       New Orleans, Louisiana on this 5th day of February, 2019.



                                                     _________________________
                                                            Eldon E. Fallon
                                                       U.S. District Court Judge




                                               15
